Exhibit 10.29

 

Millennium Pharmaceuticals, Inc.

Description of Non-Employee Director Compensation

 

We do not pay directors who are also Millennium employees any additional
compensation for their service as a director. We do pay our non-employee
directors for their service as directors.

 

Each year, the Board Governance Committee reviews the compensation we pay to our
non-employee directors. The Committee compares our Board compensation to
compensation paid to non-employee directors by similarly sized public companies
in similar businesses. The Committee also considers the responsibilities that we
ask our Board members to assume and the amount of time required to perform those
responsibilities.

 

Below we show the rate of compensation that we pay to our non-employee
directors.

 

Cash Compensation

 

Each director who is not an employee of Millennium receives:

 

Type of Fee

 

Amount

 

For each

 

Annual retainer:

 

$

40,000

 

Year of service

 

 

 

 

 

 

 

Additional retainer for non-employee chairman of the board:

 

$

20,000

 

Year of service

 

 

 

 

 

 

 

Additional annual retainer for vice chairman of the board:

 

$

10,000

 

Year of service

 

 

 

 

 

 

 

Additional annual retainer for chairman of audit committee:

 

$

10,000

 

Year of service

 

 

 

 

 

 

 

Additional retainer for committee chair (other than audit chair):

 

$

5,000

 

Year of service

 

 

 

 

 

 

 

Attendance:

 

$

2,000

 

Board meeting attended in person

 

 

 

$

1,000

 

Board meeting by conference telephone

 

 

 

$

1,000

 

Board committee meeting attended in person

 

 

 

$

750

 

Board committee meeting by conference telephone

 

 

Millennium also reimburses non-employee directors for reasonable travel and
out-of-pocket expenses in connection with their service as directors.

 

--------------------------------------------------------------------------------


 

Stock Compensation

 

Directors also participate in our 2000 Stock Incentive Plan. Under the option
program for directors adopted by the Board, our non-employee directors receive
stock option grants as follows:

 

 

 

Number of
shares

 

Granted in three installments on

 

Vesting
schedule

Initial option grant:

 

35,000

 

the date the director is first elected, one month later and two months later

 

vest on a monthly basis beginning one month from the date of election and become
fully vested on the fourth anniversary of the date of election

 

 

 

 

 

 

 

Annual option grant:

 

15,000

 

May 1st, June 1st and July 1st of each year, prorated for service on the Board
of less than one year

 

1/12th monthly

 

 

 

 

 

 

 

Non-employee chairman of the board:

 

10,000

 

the dates of the annual option grant

 

same as annual grant

 

 

 

 

 

 

 

Chairman of audit committee

 

5,000

 

the dates of the annual option grant

 

same as annual grant

 

 

 

 

 

 

 

Committee chairman (other than audit chairman):

 

2,500

 

the dates of the annual option grant

 

same as annual grant

 

 

 

 

 

 

 

Vice chairman of the board:

 

5,000

 

the dates of the annual option grant

 

same as annual grant

 

--------------------------------------------------------------------------------